Citation Nr: 0609777	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder (previously characterized as manic 
depression).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1956 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Washington, 
District of Columbia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for diabetes mellitus, Type II, and declined to 
reopen the veteran's claim for service connection for bipolar 
disorder.

In March 2005, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in December 2005.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2. In a January 1998 decision, the RO denied the veteran's 
claim of entitlement to service connection for manic 
depression.  He was notified of the RO's action and did not 
appeal the determination.

3.  The evidence received since the January 1998 decision 
includes evidence that is cumulative and redundant, does not 
relate to an unestablished fact, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder.

4.  The competent evidence of record does not show that the 
veteran had diabetes mellitus, Type II while in service or 
within a year after discharge from service, or that any 
current diabetes mellitus, Type II is related to the 
veteran's service.



CONCLUSIONS OF LAW

1.  Subsequent to the final January 1998 RO decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Diabetes mellitus, Type II was not incurred in or 
aggravated by service, and is not presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. § 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in May 2002, after the enactment of the VCAA.  

An RO letter dated in June 2002, before the original 
adjudication of the claim, notified the veteran of his 
responsibility to submit new and material evidence that 
showed that his acquired psychiatric disorder was related to 
service.  The letter also informed the veteran what 
constituted new and material evidence.  In addition, the 
veteran was notified that he should submit evidence that 
showed that his diabetes mellitus, Type II was related to 
service.  A July 2003 letter informed the veteran of which 
portion of the evidence he was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  As a practical matter, the Board 
finds that the veteran has been notified of the requirements 
of VCAA.  The December 2002 Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
notice that the veteran is to submit evidence in his 
possession that pertains to the claim.  Therefore, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to claims for 
service connection and requests to reopen based on new and 
material evidence.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  Despite the inadequate notice provided to the 
veteran on these latter two elements, because both claims are 
being denied, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) as any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  All pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The veteran asserts that his acquired psychiatric disorder 
was caused by his service.  He originally submitted a claim 
for compensation for this disability (claimed as manic 
depression) in January 1997.  In January 1998, the RO denied 
the veteran's claim, stating that he was not shown to have an 
acquired psychiatric disorder in service or within a year 
after discharge from service.  The veteran was notified of 
this denial in a February 1998 letter and he did not appeal 
this decision.  The January 1998 decision was the last final 
denial on this basis.  However, he submitted another claim 
for an acquired psychiatric disorder (claimed as bipolar 
disorder) in May 2002.  He is now asking to reopen his claim 
for service connection for an acquired psychiatric disorder.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in January 
1998.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

After review of the evidence of record, the Board finds that 
the veteran has not submitted new and material evidence to 
reopen his claim of service connection for an acquired 
psychiatric disorder.  As such, the Board notes that the 
evidence of record prior to the final January 1998 RO 
decision included the veteran's service medical records, 
private medical records, VA outpatient medical records, and a 
VA examination report.

The service medical records show no indication that the 
veteran was treated for or diagnosed with an acquired 
psychiatric disorder.  A January 1964 medical record shows 
that the veteran could not sleep and was held in stockade for 
suspected use of narcotics.  However, there was no diagnosis 
of a psychiatric disorder.

Further, the veteran's outpatient medical records from April 
1974 to July 1974 show that the veteran was treated for a 
psychiatric disorder during that time period and he 
complained of depression after stopping drug use.

Private medical records from Herrick Memorial Hospital, dated 
December 1978; D.N., M.D., dated January 1979; M.V., M.D., 
dated March 1979; and P.R., Ph.D., dated March 1979, show 
that the veteran was treated for a psychiatric disability.  
The March 1979 medical record from P.R., Ph.D., gives a 
diagnosis of manic depressive psychosis.  Neither of the 
records shows that the veteran's current disability is 
related to service.
A November 1997 VA examination report shows that the veteran 
reported suffering from bipolar disorder since 1978.  He was 
diagnosed with bipolar disorder, currently in remission.

In January 1998, the RO denied the veteran's claim for 
service connection for manic depression because the evidence 
did not show that the veteran's manic depression was incurred 
in or aggravated by his service, and his psychosis was not 
manifested to a degree of 10 percent within a year after 
service.  Since the January 1998 final RO decision, the RO 
received the veteran's VA outpatient medical records, his 
Social Security Administration (SSA) records and his own 
statement.

This evidence is considered new because it was not previously 
of record; however, it is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156 (2005).  As such, it does not show 
that the veteran's current disability is related to service, 
which was the reason for the January 1998 denial of the 
veteran's original claim for service connection.  In this 
regard, the VA outpatient medical records dated from January 
1996 to July 2002 all show a current diagnosis of bipolar 
disorder.  The records do not show that the veteran's current 
acquired psychiatric disorder is related to his service.  In 
addition, the SSA records include private medical records and 
VA outpatient treatment records that show that the veteran 
has a current disability, to include schizo-affective 
disorder, manic depressive disease, and bipolar disorder, 
manic, with psychotic features.  However, these records also 
do not show that his current disability is related to his 
service.  As the veteran has not submitted evidence to show 
that his current psychiatric disability was incurred in or is 
related to service, the Board finds that the newly submitted 
evidence is not material according to 38 C.F.R. § 3.156 
(2005).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may also be granted for endocrinopathies, 
which are manifested to a degree of 10 percent disabling 
within one year following the veteran's release from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

The Board finds that service connection for the veteran's 
diabetes mellitus, Type II is not warranted because his 
disability is not found to be related to service.  As such, 
the veteran's service medical records show no indication that 
he was treated for diabetes or diagnosed with diabetes.  
Urine tests conducted in service from entrance to separation 
in May 1964 all were negative for sugar.  Review of the post-
service medical records shows that the first diagnosis of 
diabetes mellitus, Type II was in April 1979 at the Herrick 
Memorial Hospital, a private facility.  This is more than one 
year after the veteran's discharge from service.  As the 
veteran was not found to have diabetes mellitus, Type II in 
service, was not found to have diabetes mellitus, Type II 
within a year after discharge from service, and his current 
disability is not found to be related to service, the Board 
finds that service connection for the veteran's disability is 
not warranted. 


ORDER

1.  Entitlement to service connection for diabetes mellitus, 
Type II is denied.

2.  As no new and material evidence has been submitted, 
reopening of the claim of service connection for an acquired 
psychiatric disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


